DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the mobile device ".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fitzgerald (US 2013/0137376), further in view of Mahaffey (US 2016/0066189), further in view of Cho (US 20200242912), and further in view of Oliver (AU 2016/100138).

Regarding claim 1, Fitzgerald teaches A method (see [0036]: “Another and optional feature of the device is detection of a security compromise event (120) and a determination (130) of whether the function of the device should be altered in response to the security compromise event. If appropriate, the functionality of the device is altered (140) if a security compromise event (including the device being lost or stolen)”) comprising: 
determining, … that an abnormal usage pattern is occurring (see [0066]: “A security compromise event may be determined based on the use of the mobile device and/or the behavior of the current user. For example, referring to FIG. 3, determining a security compromise event (120) may include accumulating a usage profile of the mobile device over a predetermined time period (310), accumulating information regarding continued usage of the mobile device (320), and determining that the continued usage deviates from the usage profile by a predetermined threshold (330)”. And see [0069]: “The accumulated continued usage information and the usage profile may be compared to determine the degree to which the continued usage deviates from the usage profile. A predetermined threshold may be selected according to any desired criteria to determine whether the continued usage is indicative of unauthorized use”); 
in response to the determining that the abnormal usage pattern is occurring, permanently disabling one or more physical components (see [0082]: “The functionality of a mobile device can be altered in any manner in response to a security compromise event, including partially or completely disabling features of the device”. And see [0089]: “The mobile device can be significantly disabled or entirely shut down to prevent its use and help prevent an unauthorized user from attempting to circumvent security protections on the mobile device. In some cases, such as when information stored on the mobile device is sensitive, or when there is a very small likelihood of recovering the mobile device (or its data), it may be desirable to command the mobile device to perform a destructive function that renders the mobile device inoperable. The destructive function may include erasing and/or overwriting data and software stored on the mobile device. The destructive function may also include physically damaging the hardware of the mobile device, such as by commanding the mobile device to deliver an electric charge or current to damage an electronic component of the mobile device”. And see [0090]: “For example, when such a condition occurs, an integrated circuit within the mobile device could be rendered permanently inoperable”) of the mobile device (a mobile device 800, see Fig. 8 and [0116]).

Fitzgerald differs from claim 1 in that it fails to teach “receiving, at a memory of a mobile device, data representative of a machine learning model trained to identify a usage pattern for the mobile device”. Fitzgerald also differs from claim 1 in that it fails to teach that determining that an abnormal usage pattern is occurring is “by applying the machine learning model to current usage conditions for the mobile device to identify the usage pattern for the mobile device” (emphasis added).
In the same field of endeavor, Mahaffey teaches A method (see abstract: “A method is provided for evaluating the usage of a mobile communications device that itself provides access to a resource. In the method, a detected usage of the mobile communications device is compared to a stored usage pattern of an authorized user. When a measure associated with the difference between the detected usage and the stored usage pattern exceeds a threshold, it is concluded that the mobile communications device is being used by an unauthorized user. In response to this conclusion, a restriction is placed on an ability of the mobile communications device to access the resource”) comprising: 
receiving, at a memory of a mobile device (“the mobile device 101”, see Fig. 1 and [0083]. And see [0296]: “The discussion accompanying FIG. 30 describes a specific implementation of an intelligence server that can detect when the portable electronic device may be missing. In a specific implementation, features of the intelligence server may be implemented on the portable electronic device”. And see [0371]: “a security component running on the mobile communications device may detect unusual usage or behavior. The unusual usage or behavior may indicate that an unauthorized user may have access to the enterprise or organization data, and thereby, to privileged data. The unusual behavior may be an unusual behavior of a user or an unusual usage by the user of the mobile communications device”), data representative of a machine learning model trained to identify a usage pattern for the mobile device (see [0202]: “A device side process can include determining that a client needs to start sending (and/or receiving) audio data (e.g., answering a call, establishing a call, or other transmission of audio data) and sending that audio. …artificial, intelligence techniques are used to identify device usage patterns that do not match the normal usage patterns”. Mahaffey inherently teaches the mobile device receiving an artificial intelligence model (a machine learning model) because otherwise the mobile device cannot obtain the artificial intelligence model); 
determining, by applying the machine learning model to current usage conditions for the mobile device to identify the usage pattern for the mobile device, that an abnormal usage pattern is occurring (see [0373]: “The unusual behavior may be detected or determined by either a security component running on a server or on the mobile communications device itself, or by some combination of the two. The unusual behavior may be, but is not limited to, for example, unusual user use of the mobile communications device, or unusual user behavior”).

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to improve the method of Fitzgerald by adding the step of “receiving, at a memory of a mobile device, data representative of a machine learning model trained to identify a usage pattern for the mobile device” and by letting determining that an abnormal usage pattern is occurring be “by applying the machine learning model to current usage conditions for the mobile device to identify the usage pattern for the mobile device”, as taught by Mahaffey. It would have been obvious because using a machine learning model can automatically generates a classifier for determining whether an abnormal usage pattern is occurring.

Fitzgerald modified in view of Mahaffey differs from claim 1 in that it fails to teach “evaluating a set of one or more constraints that specify one or more circumstances where abnormal pattern matching is disabled and, based on the evaluating, determining that no constraints, from the set of constraints, are active”. Fitzgerald modified in view of Mahaffey also differs from claim 1 in that it fails to teach that determining that an abnormal usage pattern is occurring is “in response to the determination that no constraints are active” (emphasis added).
In the same field of endeavor, Cho teaches A method (see abstract: “A device for preventing mobile phone loss for reducing the times of erroneous occurrences of an alarm, and to a method for providing an alarm for mobile phone loss prevention are disclosed”) comprising: 
evaluating a set of one or more constraints that specify one or more circumstances where abnormal pattern matching is disabled (see [0047] and Fig. 1: “The mobile phone having the device for preventing the mobile phone loss, for example, the mobile device 200 such as a smart phone may register or set a safe place in advance through a user input to deactivate the alarm for preventing the loss”. And see [0056] and Figs 1, 2: “The controller 230 determines whether the mobile phone is in the predetermined safe place”. And see [0057]: “the controller 230 may pre-register the safe place based on the user input in advance. The controller 230 may register the safe place using the WIFI information for at least one safe place, for example, the address information or identification information of WIFI, the Bluetooth (BLE) connection information, or the GPS information. The controller 230 may compare the information for the safe place thus registered with at least one of the information of the WIFI to which the mobile phone is currently connected, the BLE connection information, or the GPS information to determine whether the place is the safe place”.) and, based on the evaluating, determining that no constraints, from the set of constraints, are active (see [0012]: “when the mobile phone is determined to be in a place other than the safe place, and the calculated distance is equal to or greater than the reference distance, the alarm providing unit may generate the alarm for preventing the phone loss”);
in response to the determination that no constraints are active, determining, … that an abnormal usage pattern is occurring (see [0012]: “when the mobile phone is determined to be in a place other than the safe place, and the calculated distance is equal to or greater than the reference distance, the alarm providing unit may generate the alarm for preventing the phone loss”. The Examiner interprets “the calculated distance is equal to or greater than the reference distance” as determining, … that an abnormal usage pattern is occurring).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to improve the method of Fitzgerald modified in view of Mahaffey by adding the step of “evaluating a set of one or more constraints that specify one or more circumstances where abnormal pattern matching is disabled and, based on the evaluating, determining that no constraints, from the set of constraints, are active” and by letting determining that an abnormal usage pattern is occurring be “in response to the determination that no constraints are active”, as taught by Cho. It would have been obvious because Cho teaches in [0009] that doing so “provide[s] a device for preventing mobile phone loss that may automatically deactivate the alarm function for preventing mobile phone loss in safe places set by a user to reduce occurrences of false alarms for preventing mobile phone loss”.

Fitzgerald modified in view of Mahaffey and Cho differs from claim 1 in that it fails to teach “soliciting a disable override from a user of the mobile device”. Fitzgerald modified in view of Mahaffey and Cho also differs from claim 1 in that it fails to teach that permanently disabling one or more physical components of the mobile device is “in response to …that no disable override was received” (emphasis added).
However, Oliver teaches a method to detect water disturbance caused by an incapable swimmer and alert a supervisor who can then attend to the swimmer having been alerted (see abstract), comprising: 
soliciting a (see [0039] and Fig. 3: “A timer may be employed in software on the device 309 to wait a period of time to for a message from a mobile computing device 312 to cancel the alarm or a signal to request a response from a supervisor user 304 on their mobile computing device 312 may be received indicating that an alarm will sound after a period of time if a cancel signal 314 is not received”. And see [0042] and Fig. 3: “Before an alarm 310 is generated a signal 315 may also be sent to a mobile computing device 312 to which the user via their mobile computing device 312 may respond by cancelling the generation of the alarm before an alarm is sounded”.  And see [0053]: “If an alert cancellation signal 314 is received by device 309 the software can cancel the alarm before activation. The cancellation signal 314 would in one instance be generated by the supervisor 304 in response to receiving the alert signal 308 sent and viewed on the mobile computing device 312. It would indicate that the supervisor is aware of the swimmer 303 in the pool”. The Examiner interprets cancelling the generation of the alarm as an override. The Examiner further interprets “a signal 315 may also be sent to a mobile computing device 312 to which the user via their mobile computing device 312 may respond by cancelling the generation of the alarm before an alarm is sounded” as soliciting an override from a user of the mobile device);
in response to …that no performing an action (emphasis added to show the difference between the claim and the reference) (see [0039]: “A timer may be employed in software on the device 309 to wait a period of time to for a message from a mobile computing device 312 to cancel the alarm or a signal to request a response from a supervisor user 304 on their mobile computing device 312 may be received indicating that an alarm will sound after a period of time if a cancel signal 314 is not received”. And see [0077]. The Examiner interprets sounding an alarm as performing an action).

Both Oliver and Fitzgerald modified in view of Mahaffey and Cho teach performing an action with a substantial consequence. In the case of Fitzgerald modified in view of Mahaffey and Cho, performing an action is permanently disabling one or more physical components of a mobile device. In the case of Oliver, performing an action is sounding a loud alarm. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to improve the method of Fitzgerald modified in view of Mahaffey and Cho by adding the step of “soliciting an override from a user of the mobile device” and by letting performing an action (permanently disabling one or more physical components of the mobile device) be “in response to …that no override was received”, as taught by Oliver. It would have been obvious because doing so achieves the commonly understood benefit of giving a user an opportunity to cancel or override an action with a substantial consequence. Because performing the action in the case of Fitzgerald modified in view of Mahaffey and Cho is permanently disabling one or more physical components of a mobile device, Fitzgerald modified in view of Mahaffey, Cho and Oliver would teach soliciting a disable override from a user of the mobile device; and in response to the determining that the abnormal usage pattern is occurring and that no disable override was received, permanently disabling one or more physical components of the mobile device.

Regarding claim 2, Mahaffey further teaches wherein the machine learning model is trained, based on observed activities of the user, to identify a normal usage pattern for the user (see [0028]: “The detected usage may be compared by the security component to a stored usage pattern that is associated with a user authorized to use the mobile communications device”); and
wherein determining that the abnormal usage pattern is occurring comprises determining that an output from the machine learning model indicates the current usage conditions are below a threshold match for the normal usage pattern for the user (see [0028]: “The comparison may reveal a difference or differences between the usage and the stored usage pattern or patterns. When a measure of difference for each stored usage pattern is beyond a threshold measure, a security component may determine that the usage was not caused by one of the authorized users”).

Regarding claim 3, Mahaffey further teaches wherein the machine learning model is trained to identify the abnormal usage pattern corresponding to usage conditions for stolen devices; and wherein determining that the abnormal usage pattern is occurring comprises determining that an output from the machine learning model indicates the current usage conditions are above a threshold match for the usage conditions for stolen devices (see [0285]: “Comparing usage patterns may include a calculating ratio and comparing the ratio to a threshold value. For example, the intelligence server may calculate a ratio of a number of websites previously visited to a number of newly visited websites. A ratio of a number of phone numbers previously called to a number of newly called phone numbers. If the ratio is greater than a threshold value, the intelligence server may determine that the device is missing”).

Regarding claim 4, Fitzgerald further teaches wherein the current usage conditions comprise values for three or more of: identifications of locations (see [0072]: “A security compromise event may be determined based on the location of the mobile device”); changes in settings (see [0080]: “security compromise events may be detected when an unauthorized user attempts to tamper with a security provision of the mobile device. For example, conditions leading to a determination of tampering may include determining that an unauthorized user attempted to mask the reported location of the mobile device; attempted to re-route an electronic address in the mobile device; attempted to bypass a password prompt provided by the mobile device;…attempted to install applications intended to thwart operation system security, and combinations thereof”); personal data access events; application usage amounts or sequences; IMU device movement patterns; a SIM card change event (see [0065]: “Changes in the hardware configuration of a mobile device (such as changes in a SIM card in communication with the mobile device) can be tracked over time and reported to a security authority or authorized user to help locate the mobile device. Swapping or exchanging a SIM card may trigger a security compromise event”); purchase events; or any combination thereof.

Regarding claim 5, Cho further teaches wherein the set of one or more constraints comprise one or more of: safe geographic zones where abnormal pattern matching is disabled (see [0011]: “the controller may determine whether the mobile phone is in the safe place based on at least one of address information or identification (ID) information of WIFI, Bluetooth connection information, or location information pre-registered by a user of the mobile phone”. And see [0013]: “when the mobile phone is determined to be in the safe place, the controller may deactivate the alarm for preventing the phone loss”); safe times of day where abnormal pattern matching is disabled; safe dates where abnormal pattern matching is disabled; or any combination thereof.

Regarding claim 7, Fitzgerald modified in view of Cho fails to teach wherein the set of one or more constraints comprise a manual activation of abnormal pattern matching; and wherein the manual activation of abnormal pattern matching was in response to a prompt provided to the user in response to automatic identification of conditions for which a heightened security risk exists.
In the same field of endeavor, Mahaffey teaches wherein the set of one or more constraints comprise a manual activation of abnormal pattern matching (see [0294]: “the detection module is activated after the portable electronic device receives a lock command to enter a lockdown mode… When the device is in lockdown mode, the detection module can be activated so that, for example, use of the device camera does trigger an audio transmission to be established”); and wherein the manual activation of abnormal pattern matching was in response to a prompt provided to the user in response to automatic identification of conditions for which a heightened security risk exists (see [0294]: “If, however, the owner loses the device, the owner can direct that the server send a command to lock the device. When the device is in lockdown mode, the detection module can be activated so that, for example, use of the device camera does trigger an audio transmission to be established”).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to improve the method of Fitzgerald modified in view of Cho by letting the set of one or more constraints comprise a manual activation of abnormal pattern matching; and letting the manual activation of abnormal pattern matching be in response to a prompt provided to the user in response to automatic identification of conditions for which a heightened security risk exists, as taught by Mahaffey. It would have been obvious because Mahaffey teaches in [0294]: “the detection module is activated after the portable electronic device receives a lock command to enter a lockdown mode. This can help to prevent false alarms. For example, using the device camera, updating the directory, and other operations can be typical operations by the device owner. So, in these cases, it would generally not be desirable for these operations to be classified as a security event that triggers an audio transmission to be established. If, however, the owner loses the device, the owner can direct that the server send a command to lock the device. When the device is in lockdown mode, the detection module can be activated so that, for example, use of the device camera does trigger an audio transmission to be established”.

Regarding claim 11, Oliver further teaches wherein soliciting the (mobile computing device 312, see [0077] and Fig. 3), other than the (device 309, see [0077] and Fig. 3), and setting a timer for receiving the override; and wherein the action (emphasis added to show the difference between the reference and the claim) is performed in response to expiration of the timer (see [0077]: “The software in device 309 begins by setting a time count 411, then decrementing the count 412, waiting for a period of time 413, listens for radio signal 414 from mobile computing device 312 cancelling the alarm, and a decision 415 if a cancel message 424 is received stops the count 416 but if a cancel message 424 is not received the software 410 then checks 417 the count is zero an alarm is generated 418”).
Because performing the action in the case of Fitzgerald modified in view of Mahaffey and Cho is permanently disabling one or more physical components of a mobile device, Fitzgerald modified in view of Mahaffey, Cho and Oliver would teach wherein soliciting the disable override comprises sending a message to a computing system, other than the mobile device, and setting a timer for receiving the override; and wherein the permanently disabling the one or more physical components of the mobile device is performed in response to expiration of the timer.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fitzgerald (US 2013/0137376), further in view of Mahaffey (US 2016/0066189), further in view of Cho (US 20200242912), further in view of Oliver (AU 2016/100138), and further in view of Official Notice 1.

Regarding claim 6, Fitzgerald modified in view of Mahaffey, Cho and Oliver fails to teach wherein the set of one or more constraints comprise unsafe dates where abnormal pattern matching is enabled; and wherein at least some of the unsafe dates are based on events automatically identified on a calendar of the user.
The Examiner takes Official Notice 1 that it is a well-known technique to have the set of one or more constraints comprise unsafe dates where abnormal pattern matching is enabled; and to have at least some of the unsafe dates be based on events automatically identified on a calendar of the user.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to improve the method of Fitzgerald modified in view of Mahaffey, Cho and Oliver by having the set of one or more constraints comprise unsafe dates where abnormal pattern matching is enabled; and having at least some of the unsafe dates be based on events automatically identified on a calendar of the user, as taught by Official Notice 1. It would have been obvious because doing so achieves the commonly understood benefit of automatically determining whether abnormal pattern matching for a mobile device should be disabled based on a calendar of the user.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fitzgerald (US 2013/0137376), further in view of Mahaffey (US 2016/0066189), further in view of Cho (US 20200242912), and further in view of Oliver (AU 2016/100138), and further in view of Official Notice 2.

Regarding claim 8, Fitzgerald modified in view of Mahaffey, Cho and Oliver fails to teach wherein the machine learning model is a first machine learning model trained to identify usage conditions corresponding to a stolen device; wherein the method further comprises obtaining a second machine learning model trained to identify usage conditions corresponding to normal use by the user; and wherein the determining that the abnormal usage pattern is occurring comprises: applying the first machine learning model to the current usage conditions for the mobile device to generate a first value estimating a first likelihood that the current usage conditions correspond to the mobile device being stolen; applying the second machine learning model to the current usage conditions for the mobile device to generate a second value estimating a second likelihood that the current usage conditions correspond to normal device actions for the user; combining results that are based on the first and second values into a combined abnormal usage prediction; and determining that the combined abnormal usage prediction is above an abnormal usage pattern threshold.
The Examiner takes Official Notice 2 that it is a well-known technique to have the machine learning model be a first machine learning model trained to identify usage conditions corresponding to a stolen device; and to have the method further comprise obtaining a second machine learning model trained to identify usage conditions corresponding to normal use by the user; and to have the determining that the abnormal usage pattern is occurring comprise: applying the first machine learning model to the current usage conditions for the mobile device to generate a first value estimating a first likelihood that the current usage conditions correspond to the mobile device being stolen; applying the second machine learning model to the current usage conditions for the mobile device to generate a second value estimating a second likelihood that the current usage conditions correspond to normal device actions for the user; combining results that are based on the first and second values into a combined abnormal usage prediction; and determining that the combined abnormal usage prediction is above an abnormal usage pattern threshold.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to improve the method of Fitzgerald modified in view of Mahaffey, Cho and Oliver by having the machine learning model be a first machine learning model trained to identify usage conditions corresponding to a stolen device; and by having the method further comprise obtaining a second machine learning model trained to identify usage conditions corresponding to normal use by the user; and by having the determining that the abnormal usage pattern is occurring comprise: applying the first machine learning model to the current usage conditions for the mobile device to generate a first value estimating a first likelihood that the current usage conditions correspond to the mobile device being stolen; applying the second machine learning model to the current usage conditions for the mobile device to generate a second value estimating a second likelihood that the current usage conditions correspond to normal device actions for the user; combining results that are based on the first and second values into a combined abnormal usage prediction; and determining that the combined abnormal usage prediction is above an abnormal usage pattern threshold, as taught by Official Notice 2. It would have been obvious because doing so achieves the commonly understood benefit of more accurately determining whether an abnormal usage pattern is occurring by combining two machine learning models.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fitzgerald (US 2013/0137376), further in view of Mahaffey (US 2016/0066189), further in view of Cho (US 20200242912), and further in view of Oliver (AU 2016/100138), further in view of Official Notice 2, and further in view of Official Notice 3.

Regarding claim 9, Fitzgerald modified in view of Mahaffey, Cho, Oliver and Official Notice 2 fails to teach wherein the method further comprises obtaining a third machine learning model trained to identify, based on providing the current usage conditions to the third machine learning model, weights between the results that are based on the first and second values; and wherein the combining of the results comprises: providing the current usage conditions to the third machine learning model to obtain the weights; applying the weights to the results that are based on the first and second values; and combining the weighted results into the combined abnormal usage prediction.  
The Examiner takes Official Notice 3 that it is a well-known technique to have the method further comprise obtaining a third machine learning model trained to identify, based on providing the current usage conditions to the third machine learning model, weights between the results that are based on the first and second values; and to haveto have the combining of the results comprise: providing the current usage conditions to the third machine learning model to obtain the weights; applying the weights to the results that are based on the first and second values; and combining the weighted results into the combined abnormal usage prediction.  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to improve the method of Fitzgerald modified in view of Mahaffey, Cho, Oliver and Official Notice 2 by having the method further comprise obtaining a third machine learning model trained to identify, based on providing the current usage conditions to the third machine learning model, weights between the results that are based on the first and second values; and by havingto have the combining of the results comprise: providing the current usage conditions to the third machine learning model to obtain the weights; applying the weights to the results that are based on the first and second values; and combining the weighted results into the combined abnormal usage prediction, as taught by Official Notice 3. It would have been obvious because using a machine learning model can automatically obtain weights for the results from two machine learning models to determine whether an abnormal usage pattern is occurring.
  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fitzgerald (US 2013/0137376), further in view of Mahaffey (US 2016/0066189), further in view of Cho (US 20200242912), further in view of Oliver (AU 2016/100138), and further in view of Official Notice 4.

Regarding claim 10, Fitzgerald modified in view of Mahaffey, Cho and Oliver fails to teach wherein at least the determining that the abnormal usage pattern is occurring and the permanently disabling the one or more physical components of the mobile device are controlled by a second processing component separate from a first processing component that executes an operating system of the mobile device.
The Examiner takes Official Notice 4 that it is a well-known technique to have at least the determining that the abnormal usage pattern is occurring and the permanently disabling the one or more physical components of the mobile device be controlled by a second processing component separate from a first processing component that executes an operating system of the mobile device.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to improve the method of Fitzgerald modified in view of Mahaffey, Cho and Oliver by having at least the determining that the abnormal usage pattern is occurring and the permanently disabling the one or more physical components of the mobile device be controlled by a second processing component separate from a first processing component that executes an operating system of the mobile device, as taught by Official Notice 4. It would have been obvious because doing so achieves the commonly understood benefit of protecting the processing component responsible for determining that the abnormal usage pattern is occurring and permanently disabling the one or more physical components of the mobile device from possible malwares executing on a processing component that executes an operating system of the mobile device.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fitzgerald (US 2013/0137376), further in view of Mahaffey (US 2016/0066189), further in view of Cho (US 20200242912), further in view of Oliver (AU 2016/100138), and further in view of Official Notice 5.

Regarding claim 12, Fitzgerald modified in view of Mahaffey, Cho and Oliver fails to teach wherein applying the machine learning model includes receiving a confidence value from the machine learning model specifying a likelihood that the abnormal usage pattern is occurring; and wherein permanently disabling the one or more physical components of the mobile device is in response to comparing the confidence value to a threshold over which the mobile device is permanently disabled and under which a non- permanent disabling of the mobile device is performed.
The Examiner takes Official Notice 5 that it is a well-known technique to have applying the machine learning model include receiving a confidence value from the machine learning model specifying a likelihood that the abnormal usage pattern is occurring; and to have permanently disabling the one or more physical components of the mobile device be in response to comparing the confidence value to a threshold over which the mobile device is permanently disabled and under which a non- permanent disabling of the mobile device is performed.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to improve the method of Fitzgerald modified in view of Mahaffey, Cho and Oliver by having applying the machine learning model include receiving a confidence value from the machine learning model specifying a likelihood that the abnormal usage pattern is occurring; and by having permanently disabling the one or more physical components of the mobile device be in response to comparing the confidence value to a threshold over which the mobile device is permanently disabled and under which a non- permanent disabling of the mobile device is performed, as taught by Official Notice 5. It would have been obvious because doing so achieves the commonly understood benefit of avoiding permanently disabling the one or more physical components of the mobile device unnecessarily.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fitzgerald (US 2013/0137376), further in view of Mahaffey (US 2016/0066189), and further in view of Oliver (AU 2016/100138).

Regarding claim 13, Fitzgerald teaches A computing system (a mobile device 800, see Fig. 8 and [0116]) for disabling devices exhibiting an abnormal usage pattern (see [0036]: “Another and optional feature of the device is detection of a security compromise event (120) and a determination (130) of whether the function of the device should be altered in response to the security compromise event. If appropriate, the functionality of the device is altered (140) if a security compromise event (including the device being lost or stolen)”), the computing system comprising: 
one or more processors; and one or more memories storing instructions that, when executed by the computing system, cause the one or more processors to perform operations comprising (see [0116]: “The exemplary system depicted in FIG. 8 comprises a mobile device 800 that includes a processor 810 coupled to a memory 820”): 
determining, …that the abnormal usage pattern is occurring (see [0066]: “A security compromise event may be determined based on the use of the mobile device and/or the behavior of the current user. For example, referring to FIG. 3, determining a security compromise event (120) may include accumulating a usage profile of the mobile device over a predetermined time period (310), accumulating information regarding continued usage of the mobile device (320), and determining that the continued usage deviates from the usage profile by a predetermined threshold (330)”. And see [0069]: “The accumulated continued usage information and the usage profile may be compared to determine the degree to which the continued usage deviates from the usage profile. A predetermined threshold may be selected according to any desired criteria to determine whether the continued usage is indicative of unauthorized use”); 
in response to the determining that the abnormal usage pattern is occurring, disabling the device (see [0082]: “The functionality of a mobile device can be altered in any manner in response to a security compromise event, including partially or completely disabling features of the device”. And see [0089]: “The mobile device can be significantly disabled or entirely shut down to prevent its use and help prevent an unauthorized user from attempting to circumvent security protections on the mobile device. In some cases, such as when information stored on the mobile device is sensitive, or when there is a very small likelihood of recovering the mobile device (or its data), it may be desirable to command the mobile device to perform a destructive function that renders the mobile device inoperable. The destructive function may include erasing and/or overwriting data and software stored on the mobile device. The destructive function may also include physically damaging the hardware of the mobile device, such as by commanding the mobile device to deliver an electric charge or current to damage an electronic component of the mobile device”. And see [0090]: “For example, when such a condition occurs, an integrated circuit within the mobile device could be rendered permanently inoperable”).

Fitzgerald differs from claim 13 in that it fails to teach “receiving data representative of a machine learning model trained to identify the abnormal usage pattern”. Fitzgerald also differs from claim 13 in that it fails to teach that determining that the abnormal usage pattern is occurring is “by applying the machine learning model to current usage conditions for a device” (emphasis added).

In the same field of endeavor, Mahaffey teaches A method (see abstract: “A method is provided for evaluating the usage of a mobile communications device that itself provides access to a resource. In the method, a detected usage of the mobile communications device is compared to a stored usage pattern of an authorized user. When a measure associated with the difference between the detected usage and the stored usage pattern exceeds a threshold, it is concluded that the mobile communications device is being used by an unauthorized user. In response to this conclusion, a restriction is placed on an ability of the mobile communications device to access the resource”) comprising: 
receiving data representative of a machine learning model trained to identify the abnormal usage pattern (see [0202]: “A device side process can include determining that a client needs to start sending (and/or receiving) audio data (e.g., answering a call, establishing a call, or other transmission of audio data) and sending that audio. …artificial, intelligence techniques are used to identify device usage patterns that do not match the normal usage patterns”. Mahaffey inherently teaches the mobile device receiving an artificial intelligence model (a machine learning model) because otherwise the mobile device cannot obtain the artificial intelligence model); 
determining, by applying the machine learning model to current usage conditions for a device, that the abnormal usage pattern is occurring (see [0373]: “The unusual behavior may be detected or determined by either a security component running on a server or on the mobile communications device itself, or by some combination of the two. The unusual behavior may be, but is not limited to, for example, unusual user use of the mobile communications device, or unusual user behavior”).

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to improve the computing system of Fitzgerald by adding the step of “receiving data representative of a machine learning model trained to identify the abnormal usage pattern” to operations performed by the computing system and by letting determining that the abnormal usage pattern is occurring be “by applying the machine learning model to current usage conditions for a device”, as taught by Mahaffey. It would have been obvious because using a machine learning model can automatically generates a classifier for determining whether an abnormal usage pattern is occurring.

Fitzgerald modified in view of Mahaffey differs from claim 13 in that it fails to teach “soliciting a disable override from a user associated with the device”. Fitzgerald modified in view of Mahaffey also differs from claim 13 in that it fails to teach that disabling the device is “in response to …that no disable override was received” (emphasis added).
However, Oliver teaches a method to detect water disturbance caused by an incapable swimmer and alert a supervisor who can then attend to the swimmer having been alerted (see abstract), comprising: 
soliciting a (see [0039] and Fig. 3: “A timer may be employed in software on the device 309 to wait a period of time to for a message from a mobile computing device 312 to cancel the alarm or a signal to request a response from a supervisor user 304 on their mobile computing device 312 may be received indicating that an alarm will sound after a period of time if a cancel signal 314 is not received”. And see [0042] and Fig. 3: “Before an alarm 310 is generated a signal 315 may also be sent to a mobile computing device 312 to which the user via their mobile computing device 312 may respond by cancelling the generation of the alarm before an alarm is sounded”.  And see [0053]: “If an alert cancellation signal 314 is received by device 309 the software can cancel the alarm before activation. The cancellation signal 314 would in one instance be generated by the supervisor 304 in response to receiving the alert signal 308 sent and viewed on the mobile computing device 312. It would indicate that the supervisor is aware of the swimmer 303 in the pool”. The Examiner interprets cancelling the generation of the alarm as an override. The Examiner further interprets “a signal 315 may also be sent to a mobile computing device 312 to which the user via their mobile computing device 312 may respond by cancelling the generation of the alarm before an alarm is sounded” as soliciting an override from a user associated with the device);
in response to …that no performing an action (emphasis added to show the difference between the claim and the reference) (see [0039]: “A timer may be employed in software on the device 309 to wait a period of time to for a message from a mobile computing device 312 to cancel the alarm or a signal to request a response from a supervisor user 304 on their mobile computing device 312 may be received indicating that an alarm will sound after a period of time if a cancel signal 314 is not received”. And see [0077]. The Examiner interprets sounding an alarm as performing an action).

Both Oliver and Fitzgerald modified in view of Mahaffey teach performing an action with a substantial consequence. In the case of Fitzgerald modified in view of Mahaffey, performing an action is disabling a device. In the case of Oliver, performing an action is sounding a loud alarm. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to improve the computing system of Fitzgerald modified in view of Mahaffey by adding the step of “soliciting an override from a user associated with the device” to operations performed by the computing system and by letting disabling the device (performing an action) be “in response to …that no override was received”, as taught by Oliver. It would have been obvious because doing so achieves the commonly understood benefit of giving a user an opportunity to cancel or override an action with a substantial consequence. Because performing the action in the case of Fitzgerald modified in view of Mahaffey is disabling a device, Fitzgerald modified in view of Mahaffey and Oliver would teach soliciting a disable override from a user associated with the device; and in response to the determining that the abnormal usage pattern is occurring and that no disable override was received, disabling the device.

Regarding claim 14, Mahaffey further teaches wherein the machine learning model is trained to identify the abnormal usage pattern corresponding to usage conditions for stolen devices; and wherein determining that the abnormal usage pattern is occurring comprises determining that an output from the machine learning model indicates the current usage conditions are above a threshold match for the usage conditions for stolen devices (see [0285]: “Comparing usage patterns may include a calculating ratio and comparing the ratio to a threshold value. For example, the intelligence server may calculate a ratio of a number of websites previously visited to a number of newly visited websites. A ratio of a number of phone numbers previously called to a number of newly called phone numbers. If the ratio is greater than a threshold value, the intelligence server may determine that the device is missing”).

Regarding claim 15, Fitzgerald further teaches wherein the current usage conditions comprise values for two or more of: identifications of locations (see [0072]: “A security compromise event may be determined based on the location of the mobile device”); changes in settings (see [0080]: “security compromise events may be detected when an unauthorized user attempts to tamper with a security provision of the mobile device. For example, conditions leading to a determination of tampering may include determining that an unauthorized user attempted to mask the reported location of the mobile device; attempted to re-route an electronic address in the mobile device; attempted to bypass a password prompt provided by the mobile device;…attempted to install applications intended to thwart operation system security, and combinations thereof”); personal data access events; application usage amounts or sequences; IMU device movement patterns; a SIM card change event (see [0065]: “Changes in the hardware configuration of a mobile device (such as changes in a SIM card in communication with the mobile device) can be tracked over time and reported to a security authority or authorized user to help locate the mobile device. Swapping or exchanging a SIM card may trigger a security compromise event”); or any combination thereof.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fitzgerald (US 2013/0137376), further in view of Mahaffey (US 2016/0066189), further in view of Oliver (AU 2016/100138), and further in view of Cho (US 20200242912).

Regarding claim 16, Fitzgerald modified in view of Mahaffey and Oliver fails to teach wherein the operations further comprise: evaluating a set of one or more constraints that specify one or more circumstances where abnormal pattern matching is disabled; based on the evaluating, determining that no constraints, from the set of constraints, are active and, in response, enabling abnormal usage pattern matching.
In the same field of endeavor, Cho teaches A method (see abstract: “A device for preventing mobile phone loss for reducing the times of erroneous occurrences of an alarm, and to a method for providing an alarm for mobile phone loss prevention are disclosed”) comprising: 
evaluating a set of one or more constraints that specify one or more circumstances where abnormal pattern matching is disabled (see [0047] and Fig. 1: “The mobile phone having the device for preventing the mobile phone loss, for example, the mobile device 200 such as a smart phone may register or set a safe place in advance through a user input to deactivate the alarm for preventing the loss”. And see [0056] and Figs 1, 2: “The controller 230 determines whether the mobile phone is in the predetermined safe place”. And see [0057]: “the controller 230 may pre-register the safe place based on the user input in advance. The controller 230 may register the safe place using the WIFI information for at least one safe place, for example, the address information or identification information of WIFI, the Bluetooth (BLE) connection information, or the GPS information. The controller 230 may compare the information for the safe place thus registered with at least one of the information of the WIFI to which the mobile phone is currently connected, the BLE connection information, or the GPS information to determine whether the place is the safe place”); based on the evaluating, determining that no constraints, from the set of constraints, are active (see [0012]: “when the mobile phone is determined to be in a place other than the safe place, and the calculated distance is equal to or greater than the reference distance, the alarm providing unit may generate the alarm for preventing the phone loss”); and
in response, enabling abnormal usage pattern matching (see [0012]: “when the mobile phone is determined to be in a place other than the safe place, and the calculated distance is equal to or greater than the reference distance, the alarm providing unit may generate the alarm for preventing the phone loss”. The Examiner interprets “the calculated distance is equal to or greater than the reference distance” as abnormal usage pattern matching).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to improve the computing system of Fitzgerald modified in view of Mahaffey and Oliver by adding the steps of “evaluating a set of one or more constraints that specify one or more circumstances where abnormal pattern matching is disabled; based on the evaluating, determining that no constraints, from the set of constraints, are active and, in response, enabling abnormal usage pattern matching” to operations performed by the computing system, as taught by Cho. It would have been obvious because Cho teaches in [0009] that doing so “provide[s] a device for preventing mobile phone loss that may automatically deactivate the alarm function for preventing mobile phone loss in safe places set by a user to reduce occurrences of false alarms for preventing mobile phone loss”.

Regarding claim 17, Cho further teaches wherein the set of one or more constraints comprise one or more of: safe geographic zones where abnormal pattern matching is disabled (see [0011]: “the controller may determine whether the mobile phone is in the safe place based on at least one of address information or identification (ID) information of WIFI, Bluetooth connection information, or location information pre-registered by a user of the mobile phone”. And see [0013]: “when the mobile phone is determined to be in the safe place, the controller may deactivate the alarm for preventing the phone loss”); safe times of day where abnormal pattern matching is disabled; safe dates where abnormal pattern matching is disabled; or any combination thereof.

Regarding claim 18, Fitzgerald modified in view of  Oliver and Cho fails to teach wherein the set of one or more constraints comprise a manual activation of abnormal pattern matching; and wherein the manual activation of abnormal pattern matching was in response to a prompt provided to the user in response to automatic identification of conditions for which a heightened security risk exists.
In the same field of endeavor, Mahaffey teaches wherein the set of one or more constraints comprise a manual activation of abnormal pattern matching (see [0294]: “the detection module is activated after the portable electronic device receives a lock command to enter a lockdown mode… When the device is in lockdown mode, the detection module can be activated so that, for example, use of the device camera does trigger an audio transmission to be established”); and wherein the manual activation of abnormal pattern matching was in response to a prompt provided to the user in response to automatic identification of conditions for which a heightened security risk exists (see [0294]: “If, however, the owner loses the device, the owner can direct that the server send a command to lock the device. When the device is in lockdown mode, the detection module can be activated so that, for example, use of the device camera does trigger an audio transmission to be established”).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to improve the method of Fitzgerald modified in view of Oliver and Cho by letting the set of one or more constraints comprise a manual activation of abnormal pattern matching; and letting the manual activation of abnormal pattern matching be in response to a prompt provided to the user in response to automatic identification of conditions for which a heightened security risk exists, as taught by Mahaffey. It would have been obvious because Mahaffey teaches in [0294]: “the detection module is activated after the portable electronic device receives a lock command to enter a lockdown mode. This can help to prevent false alarms. For example, using the device camera, updating the directory, and other operations can be typical operations by the device owner. So, in these cases, it would generally not be desirable for these operations to be classified as a security event that triggers an audio transmission to be established. If, however, the owner loses the device, the owner can direct that the server send a command to lock the device. When the device is in lockdown mode, the detection module can be activated so that, for example, use of the device camera does trigger an audio transmission to be established”.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Fitzgerald (US 2013/0137376), further in view of Mahaffey (US 2016/0066189), and further in view of Cho (US 20200242912).

Regarding claim 19, Fitzgerald teaches A non-transitory computer-readable storage medium storing instructions that, when executed by a computing system, cause the computing system to perform operations for disabling devices (see [0036]: “Another and optional feature of the device is detection of a security compromise event (120) and a determination (130) of whether the function of the device should be altered in response to the security compromise event. If appropriate, the functionality of the device is altered (140) if a security compromise event (including the device being lost or stolen)”), the operations comprising: 
determining, …that an abnormal usage pattern is occurring (see [0066]: “A security compromise event may be determined based on the use of the mobile device and/or the behavior of the current user. For example, referring to FIG. 3, determining a security compromise event (120) may include accumulating a usage profile of the mobile device over a predetermined time period (310), accumulating information regarding continued usage of the mobile device (320), and determining that the continued usage deviates from the usage profile by a predetermined threshold (330)”. And see [0069]: “The accumulated continued usage information and the usage profile may be compared to determine the degree to which the continued usage deviates from the usage profile. A predetermined threshold may be selected according to any desired criteria to determine whether the continued usage is indicative of unauthorized use”); and 
in response to the determining that the abnormal usage pattern is occurring, disabling the device (see [0082]: “The functionality of a mobile device can be altered in any manner in response to a security compromise event, including partially or completely disabling features of the device”. And see [0089]: “The mobile device can be significantly disabled or entirely shut down to prevent its use and help prevent an unauthorized user from attempting to circumvent security protections on the mobile device. In some cases, such as when information stored on the mobile device is sensitive, or when there is a very small likelihood of recovering the mobile device (or its data), it may be desirable to command the mobile device to perform a destructive function that renders the mobile device inoperable. The destructive function may include erasing and/or overwriting data and software stored on the mobile device. The destructive function may also include physically damaging the hardware of the mobile device, such as by commanding the mobile device to deliver an electric charge or current to damage an electronic component of the mobile device”. And see [0090]: “For example, when such a condition occurs, an integrated circuit within the mobile device could be rendered permanently inoperable”).

Fitzgerald differs from claim 19 in that it fails to teach “obtaining a machine learning model trained to identify a usage pattern”. Fitzgerald also differs from claim 19 in that it fails to teach that determining that an abnormal usage pattern is occurring is “by applying the machine learning model to current usage conditions for a device to identify the usage pattern for the mobile device” (emphasis added).
In the same field of endeavor, Mahaffey teaches A method (see abstract: “A method is provided for evaluating the usage of a mobile communications device that itself provides access to a resource. In the method, a detected usage of the mobile communications device is compared to a stored usage pattern of an authorized user. When a measure associated with the difference between the detected usage and the stored usage pattern exceeds a threshold, it is concluded that the mobile communications device is being used by an unauthorized user. In response to this conclusion, a restriction is placed on an ability of the mobile communications device to access the resource”) comprising: 
obtaining a machine learning model trained to identify a usage pattern (see [0202]: “A device side process can include determining that a client needs to start sending (and/or receiving) audio data (e.g., answering a call, establishing a call, or other transmission of audio data) and sending that audio. …artificial, intelligence techniques are used to identify device usage patterns that do not match the normal usage patterns”); 
determining, by applying the machine learning model to current usage conditions for a device to identify the usage pattern for the mobile device, that an abnormal usage pattern is occurring (see [0373]: “The unusual behavior may be detected or determined by either a security component running on a server or on the mobile communications device itself, or by some combination of the two. The unusual behavior may be, but is not limited to, for example, unusual user use of the mobile communications device, or unusual user behavior”).

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to improve the non-transitory computer-readable storage medium of Fitzgerald by adding the step of “obtaining a machine learning model trained to identify a usage pattern” to operations caused by instructions stored on the non-transitory computer-readable storage medium and by letting determining that an abnormal usage pattern is occurring be “by applying the machine learning model to current usage conditions for a device to identify the usage pattern for the mobile device”, as taught by Mahaffey. It would have been obvious because using a machine learning model can automatically generates a classifier for determining whether an abnormal usage pattern is occurring.

Fitzgerald modified in view of Mahaffey differs from claim 19 in that it fails to teach “determining that no constraints, from a set of one or more constraints specifying circumstances where abnormal pattern matching is disabled, are active”. Fitzgerald modified in view of Mahaffey also differs from claim 19 in that it fails to teach that determining that an abnormal usage pattern is occurring is “in response to the determination that none of the constraints are active” (emphasis added).
In the same field of endeavor, Cho teaches A method (see abstract: “A device for preventing mobile phone loss for reducing the times of erroneous occurrences of an alarm, and to a method for providing an alarm for mobile phone loss prevention are disclosed”) comprising: 
determining that no constraints, from a set of one or more constraints specifying circumstances where abnormal pattern matching is disabled, are active (see [0047] and Fig. 1: “The mobile phone having the device for preventing the mobile phone loss, for example, the mobile device 200 such as a smart phone may register or set a safe place in advance through a user input to deactivate the alarm for preventing the loss”. And see [0056] and Figs 1, 2: “The controller 230 determines whether the mobile phone is in the predetermined safe place”. And see [0057]: “the controller 230 may pre-register the safe place based on the user input in advance. The controller 230 may register the safe place using the WIFI information for at least one safe place, for example, the address information or identification information of WIFI, the Bluetooth (BLE) connection information, or the GPS information. The controller 230 may compare the information for the safe place thus registered with at least one of the information of the WIFI to which the mobile phone is currently connected, the BLE connection information, or the GPS information to determine whether the place is the safe place”.  And see [0012]: “when the mobile phone is determined to be in a place other than the safe place, and the calculated distance is equal to or greater than the reference distance, the alarm providing unit may generate the alarm for preventing the phone loss”);
in response to the determination that none of the constraints are active, determining, … that an abnormal usage pattern is occurring (see [0012]: “when the mobile phone is determined to be in a place other than the safe place, and the calculated distance is equal to or greater than the reference distance, the alarm providing unit may generate the alarm for preventing the phone loss”. The Examiner interprets “the calculated distance is equal to or greater than the reference distance” as determining, … that an abnormal usage pattern is occurring).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to improve the non-transitory computer-readable storage medium of Fitzgerald modified in view of Mahaffey by adding the step of “determining that no constraints, from a set of one or more constraints specifying circumstances where abnormal pattern matching is disabled, are active” to operations caused by instructions stored on the non-transitory computer-readable storage medium and by letting determining that an abnormal usage pattern is occurring be “in response to the determination that none of the constraints are active”, as taught by Cho. It would have been obvious because Cho teaches in [0009] that doing so “provide[s] a device for preventing mobile phone loss that may automatically deactivate the alarm function for preventing mobile phone loss in safe places set by a user to reduce occurrences of false alarms for preventing mobile phone loss”.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Fitzgerald (US 2013/0137376), further in view of Mahaffey (US 2016/0066189), and further in view of Cho (US 20200242912), and further in view of Official Notice 5.

Regarding claim 20, Fitzgerald modified in view of Mahaffey and Cho fails to teach wherein applying the machine learning model includes receiving a confidence value from the machine learning model specifying a likelihood that the abnormal usage pattern is occurring; and wherein permanently disabling the one or more physical components of the mobile device is in response to comparing the confidence value to a threshold over which the mobile device is permanently disabled and under which a non- permanent disabling of the mobile device is performed.
The Examiner takes Official Notice 5 that it is a well-known technique to have applying the machine learning model include receiving a confidence value from the machine learning model specifying a likelihood that the abnormal usage pattern is occurring; and to have permanently disabling the one or more physical components of the mobile device be in response to comparing the confidence value to a threshold over which the mobile device is permanently disabled and under which a non- permanent disabling of the mobile device is performed.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to improve the non-transitory computer-readable storage medium of Fitzgerald modified in view of Mahaffey and Cho by having applying the machine learning model include receiving a confidence value from the machine learning model specifying a likelihood that the abnormal usage pattern is occurring; and by having permanently disabling the one or more physical components of the mobile device be in response to comparing the confidence value to a threshold over which the mobile device is permanently disabled and under which a non- permanent disabling of the mobile device is performed, as taught by Official Notice 5. It would have been obvious because doing so achieves the commonly understood benefit of avoiding permanently disabling the one or more physical components of the mobile device unnecessarily.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIMEI ZHU whose telephone number is (571)270-7990. The examiner can normally be reached 10am-6pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIMEI ZHU/Examiner, Art Unit 2495                                                                                                                                                                                                        
/JEFFERY L WILLIAMS/Primary Examiner, Art Unit 2495